DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-41 are currently pending.

Claim Objections
Claim 27 is objected to because of the following informalities:  claim 27 lacks a period at the end of the sentence.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-18, and 22-24 of U.S. Patent No. 11,037,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/325,382
US Patent No. 11,037,424
21. (New) A mounting assembly, comprising: a sock; one or more pressure sensors included in the sock and adapted and arranged to detect pressure applied by the sock; and a pad with one or more pins extending from the pad; wherein the one or more pins extend through the sock; and wherein at least one of the pins is electrically connected to at least one of the pressure sensors of the sock.
1. A mounting assembly, comprising: a sock; one or more pressure sensors included in the sock and adapted and arranged to detect pressure applied from within the sock; and a pad and a frame capturing a portion of the sock between the pad and the frame, the pad having one or more pins extending through the portion of the sock, wherein at least one of the pins is electrically connected to at least one of the pressure sensors of the sock.
22. (New) The mounting assembly of claim 21, wherein the sock includes conductive traces electrically connected to the one or more pressure sensors.
2. The mounting assembly of claim 1, wherein the sock includes conductive traces electrically connected to the one or more pressure sensors.
23. (New) The mounting assembly of claim 22, wherein at least one of the one or more pins of the pad passes through one of the conductive traces.
3. The mounting assembly of claim 2, wherein at least one of the one or more pins of the pad passes through one of the conductive traces.
24. (New) The mounting assembly of claim 21, wherein at least one of the pressure sensors includes one or more resistive threads woven into the sock, and wherein the resistive threads change resistance according to pressure applied by the sock.
4. The mounting assembly of claim 1, wherein at least one of the pressure sensors includes one or more resistive threads woven into the sock, and wherein the resistive threads change resistance according to pressure applied to the sock.
25. (New) The mounting assembly of claim 22, wherein the pad includes one or more pins extending through the sock and into at least a portion of a frame, wherein the sock is positioned between the pad and the frame, and wherein the one or more pins are electrically connected to at least one of the conductive traces.
5. The mounting assembly of claim 2, wherein the pad includes one or more pins extending through the sock and into at least a portion of the frame, and wherein the pins are electrically connected to at least one of the conductive traces.
26. (New) The mounting assembly of claim 25, wherein the frame has one or more electrically conductive terminals electrically connected to at least one of the pins of the pad.
6. The mounting assembly of claim 5, wherein the frame has one or more electrically conductive terminals electrically connected to at least one of the pins of the pad.
27. (New) The mounting assembly of claim 21, comprising: a control module mounted to the sock, the control module including: a processor electrically connected to at least one of the pins of the pad that is electrically connected to at least one of the pressure sensors; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock
7. The mounting assembly of claim 1, comprising: a control module mounted to the frame, the control module including: a processor electrically connected to at least one of the pins that is electrically connected to at least one of the pressure sensors; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
28. (New) The mounting assembly of claim 27, wherein the frame further comprises: one or more engagement members within a central opening defined by the base; wherein the control module includes corresponding flanges configured to engage the engagement members; and wherein at least a portion of the control module extends into the central opening.
10. The mounting assembly of claim 7, wherein the frame further comprises: one or more engagement members within a central opening defined by the base; wherein the control module includes corresponding flanges configured to engage the engagement members; and wherein at least a portion of the control module extends into the central opening.
29. (New) The mounting assembly of claim 27, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
11. The mounting assembly of claim 7, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
30. (New) The mounting assembly of claim 29, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes reported by the one or more pressure sensors when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and #1874282 3 of 6Attorney Docket No. 34429-38wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the control module is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
12. The mounting assembly of claim 11, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes reported by the one or more pressure sensors when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the control module is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
31. (New) The mounting assembly of claim 27, the control module further comprising: a proximity sensor configured to determine a distance between the proximity sensor and a sensor target, wherein the proximity sensor is configured to generate range data based on the distance to the sensor target.
13. The mounting assembly of claim 7, the control module further comprising: a proximity sensor configured to determine a distance between the proximity sensor and a sensor target, wherein the proximity sensor is configured to generate range data based on the distance to the sensor target.
32. (New) The mounting assembly of claim 27, the control module further comprising: a temperature sensor configured to detect changes in a body temperature of the patient, or changes in an environmental temperature of the environment around the patient.
14. The mounting assembly of claim 7, the control module further comprising: a temperature sensor configured to detect changes in a body temperature of the patient, or changes in an environmental temperature of the environment around the patient.
33. (New) The mounting assembly of claim 21, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the sock.
15. The mounting assembly of claim 1, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the sock.
34. (New) A mounting assembly, comprising: a pad having one or more pins extending through a garment, wherein the garment includes pressure sensitive threads woven into the garment, and wherein at least one of the pins is electrically connected by the garment to the piezoelectric threads; and a base having sensor terminals in electrical connection with corresponding receptacles defined by the base that are arranged to receive the pins extending through the garment, and wherein the pins are removably retained by the receptacles of the base.
16. A mounting assembly, comprising: a pad having one or more pins extending through a garment, wherein the garment includes piezoelectric threads woven into the garment, and wherein at least one of the pins is electrically connected by the garment to the piezoelectric threads; and a base having sensor terminals in electrical connection with corresponding receptacles defined by the base that are arranged to receive the pins extending through the garment, and wherein the pins are removably retained by the receptacles of the base.
35. (New) The mounting assembly of claim 34, comprising: a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding pins of the pad, wherein the processor is configured to control the #1874282 4 of 6Attorney Docket No. 34429-38transmitter to transmit signals representing changes in pressure detected by the piezoelectric threads.
17. The mounting assembly of claim 16, comprising: a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding pins of the pad, wherein the processor is configured to control the transmitter to transmit signals representing changes in pressure detected by the piezoelectric threads.
36. (New) The mounting assembly of claim 34, wherein the pressure sensitive threads woven into the garment include piezoelectric threads, and wherein the pressure sensitive threads are arranged and adapted to change resistance as pressure is applied to the piezoelectric threads.
18. The mounting assembly of claim 16, wherein the piezoelectric threads woven into the garment are arranged and adapted to change resistance as pressure is applied to the piezoelectric threads.
37. (New) The mounting assembly of claim 35, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile.
22. The mounting assembly of claim 17, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile.
38. (New) The mounting assembly of claim 35, wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer, and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
23. The mounting assembly of claim 17, wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer, and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
39. (New) The mounting assembly of claim 34, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the garment.
24. The mounting assembly of claim 16, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the garment.
40. (New) The mounting assembly of claim 35, wherein the control module is configured to trigger an alert when the changes in pressure detected by the piezoelectric threads exceed predetermined alert threshold.
1. A mounting assembly, comprising: a sock; one or more pressure sensors included in the sock and adapted and arranged to detect pressure applied from within the sock; and a pad and a frame capturing a portion of the sock between the pad and the frame, the pad having one or more pins extending through the portion of the sock, wherein at least one of the pins is electrically connected to at least one of the pressure sensors of the sock.
7. The mounting assembly of claim 1, comprising: a control module mounted to the frame, the control module including: a processor electrically connected to at least one of the pins that is electrically connected to at least one of the pressure sensors; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
11. The mounting assembly of claim 7, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
12. The mounting assembly of claim 11, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes reported by the one or more pressure sensors when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the control module is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.




Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-18, and 23-25 of U.S. Patent No. 10,559,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/325,382
US Patent No. 10,559,184
21. (New) A mounting assembly, comprising: a sock; one or more pressure sensors included in the sock and adapted and arranged to detect pressure applied by the sock; and a pad with one or more pins extending from the pad; wherein the one or more pins extend through the sock; and wherein at least one of the pins is electrically connected to at least one of the pressure sensors of the sock.
1. A mounting assembly, comprising: a sock having fabric, the sock adapted for a foot of a patient; one or more pressure sensors adapted and arranged to detect pressure applied by the foot, wherein one or more pressure sensors are included in the fabric of the sock; and a pad and a frame capturing a portion of the sock between the pad positioned on a first side of the fabric, and the frame positioned on a second side of the fabric, the pad having one or more pins extending through the fabric and into at least a portion of the frame, wherein at least one of the pins is electrically connected to at least one of the pressure sensors of the sock.
22. (New) The mounting assembly of claim 21, wherein the sock includes conductive traces electrically connected to the one or more pressure sensors.
2. The mounting assembly of claim 1, wherein the fabric includes conductive traces electrically connected to the one or more pressure sensors.
23. (New) The mounting assembly of claim 22, wherein at least one of the one or more pins of the pad passes through one of the conductive traces.
3. The mounting assembly of claim 2, wherein at least one of the one or more pins of the pad passes through one of the conductive traces.
24. (New) The mounting assembly of claim 21, wherein at least one of the pressure sensors includes one or more resistive threads woven into the sock, and wherein the resistive threads change resistance according to pressure applied by the sock.
4. The mounting assembly of claim 1, wherein at least one of the pressure sensors includes one or more resistive threads woven into the fabric, and wherein the resistive threads change resistance according to pressure applied to the sock.
25. (New) The mounting assembly of claim 22, wherein the pad includes one or more pins extending through the sock and into at least a portion of a frame, wherein the sock is positioned between the pad and the frame, and wherein the one or more pins are electrically connected to at least one of the conductive traces.
5. The mounting assembly of claim 2, wherein the pad includes one or more pins extending through the fabric and into at least a portion of the frame, and wherein the pins are electrically connected to at least one of the conductive traces.
26. (New) The mounting assembly of claim 25, wherein the frame has one or more electrically conductive terminals electrically connected to at least one of the pins of the pad.
6. The mounting assembly of claim 5, wherein the frame has one or more electrically conductive terminals electrically connected to at least one of the pins of the pad.
27. (New) The mounting assembly of claim 21, comprising: a control module mounted to the sock, the control module including: a processor electrically connected to at least one of the pins of the pad that is electrically connected to at least one of the pressure sensors; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock
7. The mounting assembly of claim 1, comprising: a control module mounted to the frame, the control module including: a processor electrically connected to at least one of the pins that is electrically connected to at least one of the pressure sensors; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
28. (New) The mounting assembly of claim 27, wherein the frame further comprises: one or more engagement members within a central opening defined by the base; wherein the control module includes corresponding flanges configured to engage the engagement members; and wherein at least a portion of the control module extends into the central opening.
10. The mounting assembly of claim 7, wherein the frame further comprises: one or more engagement members within a central opening defined by the base; wherein the control module includes corresponding flanges configured to engage the engagement members; and wherein at least a portion of the control module extends into the central opening.
29. (New) The mounting assembly of claim 27, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
11. The mounting assembly of claim 7, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
30. (New) The mounting assembly of claim 29, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes reported by the one or more pressure sensors when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and #1874282 3 of 6Attorney Docket No. 34429-38wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the control module is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
12. The mounting assembly of claim 11, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes reported by the one or more pressure sensors when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the control module is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
31. (New) The mounting assembly of claim 27, the control module further comprising: a proximity sensor configured to determine a distance between the proximity sensor and a sensor target, wherein the proximity sensor is configured to generate range data based on the distance to the sensor target.
13. The mounting assembly of claim 7, the control module further comprising: a proximity sensor configured to determine a distance between the proximity sensor and a sensor target, wherein the proximity sensor is configured to generate range data based on the distance to the sensor target.
32. (New) The mounting assembly of claim 27, the control module further comprising: a temperature sensor configured to detect changes in a body temperature of the patient, or changes in an environmental temperature of the environment around the patient.
14. The mounting assembly of claim 7, the control module further comprising: a temperature sensor configured to detect changes in a body temperature of the patient, or changes in an environmental temperature of the environment around the patient.
33. (New) The mounting assembly of claim 21, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the sock.
15. The mounting assembly of claim 1, wherein the fabric is free of electrical terminals mounted to the fabric that extend outwardly away from the sock.
34. (New) A mounting assembly, comprising: a pad having one or more pins extending through a garment, wherein the garment includes pressure sensitive threads woven into the garment, and wherein at least one of the pins is electrically connected by the garment to the piezoelectric threads; and a base having sensor terminals in electrical connection with corresponding receptacles defined by the base that are arranged to receive the pins extending through the garment, and wherein the pins are removably retained by the receptacles of the base.
16. A mounting assembly, comprising: a pad having one or more pins extending through fabric of a garment from inside to outside, wherein the fabric includes at least one electrical circuit that includes at least one pressure sensor, and wherein at least one of the pins is electrically connected by the fabric to at least one electrical circuit; and a base outside of the garment having and one or more sensor terminals in electrical connection with one or more receptacles defined by the base arranged to receive the pins extending through the fabric, and wherein the pins are removably retained by the receptacles of the base.
35. (New) The mounting assembly of claim 34, comprising: a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding pins of the pad, wherein the processor is configured to control the #1874282 4 of 6Attorney Docket No. 34429-38transmitter to transmit signals representing changes in pressure detected by the piezoelectric threads.
17. The mounting assembly of claim 16, comprising: a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding sensor terminals of the pad, wherein the processor is configured to control the transmitter to transmit signals representing changes in pressure detected by the pressure sensor.
36. (New) The mounting assembly of claim 34, wherein the pressure sensitive threads woven into the garment include piezoelectric threads, and wherein the pressure sensitive threads are arranged and adapted to change resistance as pressure is applied to the piezoelectric threads.
18. The mounting assembly of claim 16, wherein at least one of the pressure sensors includes has piezoelectric threads woven into the fabric of the garment arranged and adapted to change resistance as pressure is applied to the piezoelectric threads.
37. (New) The mounting assembly of claim 35, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile.
23. The mounting assembly of claim 17, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor and the at least one pressure sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile.
38. (New) The mounting assembly of claim 35, wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer, and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
24. The mounting assembly of claim 23, wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer, and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
39. (New) The mounting assembly of claim 34, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the garment.
25. The mounting assembly of claim 16, wherein the fabric is free of electrical terminals mounted to the fabric that extend outwardly away from the garment.
40. (New) The mounting assembly of claim 35, wherein the control module is configured to trigger an alert when the changes in pressure detected by the piezoelectric threads exceed predetermined alert threshold.
1. A mounting assembly, comprising: a sock having fabric, the sock adapted for a foot of a patient; one or more pressure sensors adapted and arranged to detect pressure applied by the foot, wherein one or more pressure sensors are included in the fabric of the sock; and a pad and a frame capturing a portion of the sock between the pad positioned on a first side of the fabric, and the frame positioned on a second side of the fabric, the pad having one or more pins extending through the fabric and into at least a portion of the frame, wherein at least one of the pins is electrically connected to at least one of the pressure sensors of the sock.
7. The mounting assembly of claim 1, comprising: a control module mounted to the frame, the control module including: a processor electrically connected to at least one of the pins that is electrically connected to at least one of the pressure sensors; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
11. The mounting assembly of claim 7, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
12. The mounting assembly of claim 11, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes reported by the one or more pressure sensors when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the control module is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7-13, 18, and 19 of U.S. Patent No. 10,325,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.


Instant Application No. 17/325,382
US Patent No. 10,325,472
21. (New) A mounting assembly, comprising: a sock; one or more pressure sensors included in the sock and adapted and arranged to detect pressure applied by the sock; and a pad with one or more pins extending from the pad; wherein the one or more pins extend through the sock; and wherein at least one of the pins is electrically connected to at least one of the pressure sensors of the sock.
1. A patient monitor mounting assembly, comprising: a sock for a patient's foot, the sock having fabric with one or more resistive threads woven into the fabric that change resistance according to pressure applied to the sock; a base that includes a pad and a frame capturing a portion of the sock between the pad positioned inside the sock, and the frame positioned outside the sock, the pad having one or more pins extending through the fabric and into at least a portion of the frame, the frame having one or more terminals, wherein at least one of the pins is electrically connected to at least one of the resistive threads of the sock; and a control module mounted to the frame, the control module including: a processor electrically connected and responsive to the resistive threads of the sock; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
22. (New) The mounting assembly of claim 21, wherein the sock includes conductive traces electrically connected to the one or more pressure sensors.
3. The patient monitor mounting assembly of claim 1, wherein the fabric includes conductive traces electrically connected to the one or more resistive threads.
23. (New) The mounting assembly of claim 22, wherein at least one of the one or more pins of the pad passes through one of the conductive traces.
4. The patient monitor mounting assembly of claim 3, wherein at least one of the one or more pins of the pad passes through a conductive trace of the fabric that is electrically connected to at least one of the one or more resistive threads.
24. (New) The mounting assembly of claim 21, wherein at least one of the pressure sensors includes one or more resistive threads woven into the sock, and wherein the resistive threads change resistance according to pressure applied by the sock.
1. A patient monitor mounting assembly, comprising: a sock for a patient's foot, the sock having fabric with one or more resistive threads woven into the fabric that change resistance according to pressure applied to the sock; a base that includes a pad and a frame capturing a portion of the sock between the pad positioned inside the sock, and the frame positioned outside the sock, the pad having one or more pins extending through the fabric and into at least a portion of the frame, the frame having one or more terminals, wherein at least one of the pins is electrically connected to at least one of the resistive threads of the sock; and a control module mounted to the frame, the control module including: a processor electrically connected and responsive to the resistive threads of the sock; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
25. (New) The mounting assembly of claim 22, wherein the pad includes one or more pins extending through the sock and into at least a portion of a frame, wherein the sock is positioned between the pad and the frame, and wherein the one or more pins are electrically connected to at least one of the conductive traces.
1. A patient monitor mounting assembly, comprising: a sock for a patient's foot, the sock having fabric with one or more resistive threads woven into the fabric that change resistance according to pressure applied to the sock; a base that includes a pad and a frame capturing a portion of the sock between the pad positioned inside the sock, and the frame positioned outside the sock, the pad having one or more pins extending through the fabric and into at least a portion of the frame, the frame having one or more terminals, wherein at least one of the pins is electrically connected to at least one of the resistive threads of the sock; and a control module mounted to the frame, the control module including: a processor electrically connected and responsive to the resistive threads of the sock; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
26. (New) The mounting assembly of claim 25, wherein the frame has one or more electrically conductive terminals electrically connected to at least one of the pins of the pad.
1. A patient monitor mounting assembly, comprising: a sock for a patient's foot, the sock having fabric with one or more resistive threads woven into the fabric that change resistance according to pressure applied to the sock; a base that includes a pad and a frame capturing a portion of the sock between the pad positioned inside the sock, and the frame positioned outside the sock, the pad having one or more pins extending through the fabric and into at least a portion of the frame, the frame having one or more terminals, wherein at least one of the pins is electrically connected to at least one of the resistive threads of the sock; and a control module mounted to the frame, the control module including: a processor electrically connected and responsive to the resistive threads of the sock; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
27. (New) The mounting assembly of claim 21, comprising: a control module mounted to the sock, the control module including: a processor electrically connected to at least one of the pins of the pad that is electrically connected to at least one of the pressure sensors; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock
1. A patient monitor mounting assembly, comprising: a sock for a patient's foot, the sock having fabric with one or more resistive threads woven into the fabric that change resistance according to pressure applied to the sock; a base that includes a pad and a frame capturing a portion of the sock between the pad positioned inside the sock, and the frame positioned outside the sock, the pad having one or more pins extending through the fabric and into at least a portion of the frame, the frame having one or more terminals, wherein at least one of the pins is electrically connected to at least one of the resistive threads of the sock; and a control module mounted to the frame, the control module including: a processor electrically connected and responsive to the resistive threads of the sock; a transmitter, wherein the processor is configured to use the transmitter to transmit signals representing changes in pressure applied to the sock.
28. (New) The mounting assembly of claim 27, wherein the frame further comprises: one or more engagement members within a central opening defined by the base; wherein the control module includes corresponding flanges configured to engage the engagement members; and wherein at least a portion of the control module extends into the central opening.
7. The patient monitor mounting assembly of claim 1, wherein the frame further comprises: one or more engagement members within a central opening defined by the base; wherein the control module includes corresponding flanges configured to engage the engagement members; and wherein at least a portion of the control module extends into the central opening.
29. (New) The mounting assembly of claim 27, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
8. The patient monitor mounting assembly of claim 1, comprising: a gyroscope sensor electrically connected to the processor and adapted to detect changes in angular velocity of the sock along three separate axes; and an accelerometer electrically connected to the processor and adapted to detect changes in acceleration of the sock along the three separate axes.
30. (New) The mounting assembly of claim 29, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes reported by the one or more pressure sensors when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and #1874282 3 of 6Attorney Docket No. 34429-38wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the control module is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
9. The patient monitor mounting assembly of claim 8, the control module further comprising: a memory for storing a patient profile; wherein the processor activates the gyroscope sensor and begins measuring changes in the resistance of the resistive threads when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least the resistance of the resistive threads, the angular velocity, and the acceleration; and wherein the monitoring device is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
31. (New) The mounting assembly of claim 27, the control module further comprising: a proximity sensor configured to determine a distance between the proximity sensor and a sensor target, wherein the proximity sensor is configured to generate range data based on the distance to the sensor target.
10. The patient monitor mounting assembly of claim 8, the control module further comprising: a proximity sensor configured to determine a distance between the proximity sensor and a sensor target, wherein the proximity sensor is configured to generate range data based on the distance to the sensor target.
32. (New) The mounting assembly of claim 27, the control module further comprising: a temperature sensor configured to detect changes in a body temperature of the patient, or changes in an environmental temperature of the environment around the patient.
11. The patient monitor mounting assembly of claim 1, the control module further comprising: a temperature sensor configured to detect changes in a body temperature of the patient, or changes in an environmental temperature of the environment around the patient.
33. (New) The mounting assembly of claim 21, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the sock.
12. A patient monitor mounting assembly, comprising: a pad having one or more pins extending through fabric of a garment from inside to outside, wherein the fabric includes at least one electrical circuit that includes at least one pressure sensor that has piezoelectric threads woven into the fabric of the garment, and wherein at least one of the pins is electrically connected to the at least one electrical circuit; a base outside of the garment having and one or more sensor terminals in electrical connection with one or more receptacles defined by the base arranged to receive the pins extending through the fabric, and wherein the pins are removably retained by the receptacles of the base; and a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding sensor terminals of the pad, wherein the processor is configured to control the transmitter to transmit signals representing changes in pressure detected by the pressure sensor.

19. The patient monitor mounting system of claim 12, wherein the fabric is free of electrical terminals mounted to the fabric that extend outwardly away from the garment.
34. (New) A mounting assembly, comprising: a pad having one or more pins extending through a garment, wherein the garment includes pressure sensitive threads woven into the garment, and wherein at least one of the pins is electrically connected by the garment to the piezoelectric threads; and a base having sensor terminals in electrical connection with corresponding receptacles defined by the base that are arranged to receive the pins extending through the garment, and wherein the pins are removably retained by the receptacles of the base.
12. A patient monitor mounting assembly, comprising: a pad having one or more pins extending through fabric of a garment from inside to outside, wherein the fabric includes at least one electrical circuit that includes at least one pressure sensor that has piezoelectric threads woven into the fabric of the garment, and wherein at least one of the pins is electrically connected to the at least one electrical circuit; a base outside of the garment having and one or more sensor terminals in electrical connection with one or more receptacles defined by the base arranged to receive the pins extending through the fabric, and wherein the pins are removably retained by the receptacles of the base; and a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding sensor terminals of the pad, wherein the processor is configured to control the transmitter to transmit signals representing changes in pressure detected by the pressure sensor.
35. (New) The mounting assembly of claim 34, comprising: a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding pins of the pad, wherein the processor is configured to control the #1874282 4 of 6Attorney Docket No. 34429-38transmitter to transmit signals representing changes in pressure detected by the piezoelectric threads.
12. A patient monitor mounting assembly, comprising: a pad having one or more pins extending through fabric of a garment from inside to outside, wherein the fabric includes at least one electrical circuit that includes at least one pressure sensor that has piezoelectric threads woven into the fabric of the garment, and wherein at least one of the pins is electrically connected to the at least one electrical circuit; a base outside of the garment having and one or more sensor terminals in electrical connection with one or more receptacles defined by the base arranged to receive the pins extending through the fabric, and wherein the pins are removably retained by the receptacles of the base; and a control module mounted to the base, the control module having a transmitter and a processor, and one or more control module terminals electrically connect to corresponding sensor terminals of the pad, wherein the processor is configured to control the transmitter to transmit signals representing changes in pressure detected by the pressure sensor.
36. (New) The mounting assembly of claim 34, wherein the pressure sensitive threads woven into the garment include piezoelectric threads, and wherein the pressure sensitive threads are arranged and adapted to change resistance as pressure is applied to the piezoelectric threads.
13. The patient monitor mounting assembly of claim 12, wherein the electrical circuit includes conductive threads woven into the fabric of the garment electrically connecting the at least one pressure sensor to the one or more pins.
37. (New) The mounting assembly of claim 35, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile.
18. The patient monitor mounting assembly of claim 12, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor and the at least one pressure sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer; and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
38. (New) The mounting assembly of claim 35, wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer, and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
18. The patient monitor mounting assembly of claim 12, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor and the at least one pressure sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer; and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.
39. (New) The mounting assembly of claim 34, wherein the sock is free of electrical terminals mounted to the sock that extend outwardly away from the garment.
19. The patient monitor mounting system of claim 12, wherein the fabric is free of electrical terminals mounted to the fabric that extend outwardly away from the garment.
40. (New) The mounting assembly of claim 35, wherein the control module is configured to trigger an alert when the changes in pressure detected by the piezoelectric threads exceed predetermined alert threshold.
18. The patient monitor mounting assembly of claim 12, the control module further comprising: a memory for storing a patient profile; a gyroscope sensor and an accelerometer, wherein the control module activates the gyroscope sensor and the at least one pressure sensor when changes in acceleration measured by the accelerometer exceed a predetermined activation threshold maintained in the patient profile; and wherein the control module is configured to calculate a triggering value by combining changes in at least an angular velocity measured by the gyroscope sensor, and acceleration measured by the accelerometer; and wherein the processor is configured to send an alert message via a computer network if the triggering value exceeds a predetermined alert threshold maintained by the patient profile.



Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
There are no prior art rejections of claims 21-40; however, they are not allowable due to the double patenting rejections as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Esposito (US 2016/0206242) discloses sensing devices including flexible and stretchable fabric based pressure sensors incorporated in garments intended to be worn against a body surface, such as a sock.
Mestrovic (US 2011/0015498) discloses a garment that incorporates sensors that can be used for measuring or monitoring pressure or forces in feet.
Yang (US 2012/0253234) discloses a system for analyzing gait using textile sensors including a sock sensing system.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683